Case 2:19-cv-07722-ODW-JEM Document 55 Filed 02/21/20 Page 1 of 5 Page ID #:613




 1
 2
 3
 4
 5
 6
 7
 8                         United States District Court
 9                         Central District of California
10 BUREAU OF CONSUMER FINANCIAL                       Case No. 2:19-cv-07722-ODW (JEMx)
     PROTECTION,
11
                         Plaintiff,                   ORDER DENYING DEFENDANTS’
12     v.                                             MOTION TO STAY [27]
13 CERTIFIED FORENSIC LOAN
   AUDITORS, LLC et al.,
14
15                     Defendants.
16
17                                     I.    INTRODUCTION
18          Plaintiff Consumer Financial Protection Bureau (the “Bureau”) filed this action
19   against Defendants Certified Forensic Loan Auditors, LLC (“CFLA”) and Andrew P.
20   Lehman (“Lehman”) (collectively “Defendants”), to address violations of the Consumer
21   Financial Protection Act (“CFPA”), and other consumer protection regulations. (See
22   First Am. Compl. (“FAC”), ECF No. 29.) Now before the Court is Defendants’ Motion
23   to Stay (“Motion”) pending the Supreme Court’s Decision in CFPB v. Seila Law LLC,
24   Case No. 19-7, 2019 U.S. LEXIS 6486 (cert. granted on October 18, 2019). (Mot. to
25   Stay (“Mot.”), ECF No. 27.) For the reasons to follow, the Court DENIES the Motion.1
26
27
     1
28     After considering the papers filed in connection with the Motion, the Court deemed the matter
     appropriate for decision without oral argument. Fed. R. Civ. P. 78(b); C.D. Cal. R. 7-15.
Case 2:19-cv-07722-ODW-JEM Document 55 Filed 02/21/20 Page 2 of 5 Page ID #:614




 1                                    II.    BACKGROUND
 2         Plaintiff the Bureau brings this action against Defendants CFLA and Lehman in
 3   connection with their offering, advertising, marketing, and selling of purported
 4   financial-advisory and mortgage-assistance-relief services. (FAC ¶ 2.) The Bureau is
 5   an independent agency of the United States charged with regulating the offering and
 6   provision of consumer-financial products or services under federal consumer financial
 7   law, including the CFPA and Regulation O. (FAC ¶ 4.) The Bureau alleges that
 8   Defendants violated the Consumer Financial Protection Act (CFPA), 12 U.S.C. §§
 9   5531, 5536(a), as well as Regulation O, 12 C.F.R. pt. 1015. (Opp’n to Mot. 1–2, ECF
10   No. 30.) On November 4, 2019, Defendants moved to stay the proceedings pending the
11   United States Supreme Court decision in CFPB v. Seila Law LLC. (Mot. 2.) Defendants
12   assert that the decision in Seila Law will control this Court’s resolution of an issue
13   presented in this case. (Mot. 4.) The Bureau opposes the Motion and argues that the
14   Supreme Court’s decision in Seila Law is unlikely to dispose of the Bureau’s claims.
15   (Opp’n 2.)
16                                III.      LEGAL STANDARD
17         The district court has “the power to stay proceedings . . . to control the disposition
18   of the cases on its docket with economy of time and effort for itself, for counsel, and
19   for litigants.” Landis v. North Am. Co., 29 U.S. 248, 254 (1936). This power includes
20   the discretion to stay a case “pending resolution of independent proceedings which bear
21   upon the case.” Leyva v. Certified Grocers of Cal., Ltd., 593 F.2d 857, 863 (9th Cir.
22   1979). “This rule applies whether the separate proceedings are judicial, administrative,
23   or arbitral in character, and does not require that the issues in such proceedings are
24   necessarily controlling of the action before the court.” Id. at 864. “In order to determine
25   whether a Landis stay should be implemented, courts consider: (1) ‘the possible damage
26   which may result from the granting of a stay,’ (2) ‘the hardship or inequity which a party
27   may suffer in being required to go forward,’ and (3) ‘the orderly course of justice
28   measured in terms of the simplifying or complicating of issues, proof, and questions of




                                                  2
Case 2:19-cv-07722-ODW-JEM Document 55 Filed 02/21/20 Page 3 of 5 Page ID #:615




 1   law which could be expected to result from a stay.’” Pamintuan v. Bristol-Myers Squibb
 2   Co., No. 16-CV-00254-HSG, 2016 WL 4319844, at *1 (N.D. Cal. July 14, 2016)
 3   (quoting CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962)).
 4                                     IV.    DISCUSSION
 5         Defendants contend that a stay is warranted because the Seila Law case may
 6   potentially render all of the Bureau’s action in this matter void. (Mot. 1–2.) Thus,
 7   Defendants’ overall argument is that this case should be stayed to avoid: (1) extreme
 8   damage to Defendants; (2) waste of judicial and economic resources; and (3) depriving
 9   Defendants of their constitutional rights. (Mot. 5–7.) The Bureau contends that a stay
10   is not warranted because: (1) Seila Law is not likely to dispose of the Bureau’s claims
11   in this case; (2) halting all proceedings would harm the Bureau and the public interest;
12   and (3) Defendants will not be harmed if this case proceeds to discovery. (See generally
13   Opp’n.)
14         A. Orderly Course of Justice
15         The Court concludes that a stay is not appropriate. Foremost, the Court is
16   unpersuaded by Defendants assertion that a favorable decision in Selia Law will dispose
17   of the Bureau’s Claim because at issue in Selia Law is whether the statute’s removal
18   provision, which limits the President’s authority to remove the Bureau’s Director,
19   violates the Constitution. Seila Law LLC v. Consumer Fin. Prot. Bureau, 140 S. Ct.
20   427 (2019). The Bureau persuasively argues that even if a favorable ruling was obtained
21   by Defendants in Seila Law, the express language of the statute calls for simply severing
22   the provision from the CFPA while leaving the rest of the statute in place. (Opp’n 4.)
23   Accordingly, the Court is persuaded that it appears unlikely that the Bureau’s claims
24   will be disturbed. Therefore, this factor does not weigh in favor of staying the matter.
25   See Lockyer v. Mirant Corp., 398 F.3d 1098, 1113 (9th Cir. 2005) (stay inappropriate
26   where the parallel actions are “unlikely to decide, or to contribute to the decision of, the
27   factual and legal issues before the district court”).
28




                                                  3
Case 2:19-cv-07722-ODW-JEM Document 55 Filed 02/21/20 Page 4 of 5 Page ID #:616




 1         B. Possible Damage and Hardship or Inequity to the Parties
 2         Defendants argue next that they would suffer “a huge constitutional deprivation
 3   of liberties,” and suffer monetary harm if the matter is not stayed. (Mot. 6–8.)
 4   Defendants also argue that the Bureau will not suffer any harm because the Bureau sat
 5   idly for three years before bringing this action, nor will consumers be harmed if the case
 6   is stayed. (Mot. 7.)
 7         First, the Court has already found that a favorable Seila Law decision for
 8   Defendants is unlikely to dispose of the Bureau’s claims, and accordingly, Defendants
 9   are unlikely to suffer a deprivation of liberties. Furthermore, here the Court may defer
10   the constitutional issues because both the Ninth and Second Circuits have deferred the
11   constitutional challenge to the CFPA’s removal provision, and thus, Defendants would
12   not be deprived of their constitutional liberties if the Court proceeded and deferred the
13   constitutional issues. See Consumer Fin. Prot. Bureau v. CashCall, Inc., No. 18-55407,
14   2019 WL 5390028, at *1 (9th Cir. Oct. 21, 2019); CFPB v. RD Legal Funding, LLC,
15   No. 18-2743 (2d Cir., Nov. 5, 2019).
16         Second, the Court finds Defendants’ argument that they would suffer monetary
17   harm without a stay, unpersuasive. The Ninth Circuit holds that ordinary hardship of
18   litigation is not sufficient to warrant a stay. See Lockyer v. Mirant Corp., 398 F.3d
19   1098, 1112 (9th Cir. 2005) (“[B]eing required to defend a suit, without more, does not
20   constitute a ‘clear case of hardship or inequity’ within the meaning of Landis.”). Here,
21   Defendants provide insufficient support to assert that it would incur more than ordinary
22   hardships of litigation if the case was not stayed. (See Mot.) Furthermore, Defendants
23   cite to almost no law in supporting this argument. (See Mot. 7–8.) Accordingly,
24   Defendants fail to present any legally cognizable hardship.
25         Lastly, the Court concurs with the Bureau’s argument that halting all proceedings
26   would harm the Bureau and the public interest. The Bureau asserts that a stay would
27   preclude it from pursuing injunctive relief and allow Defendants’ to deplete its assets.
28   Cf. Lockyer, 398 F.3d 1098, 1110 (9th Cir. 2005) (refusing to overturn stay where




                                                 4
Case 2:19-cv-07722-ODW-JEM Document 55 Filed 02/21/20 Page 5 of 5 Page ID #:617




 1   plaintiff was seeking “only damages” and had “alleged no continuing harm and sought
 2   no injunctive or declaratory relief”). Moreover, the Bureau convincingly argues that
 3   delay “inherently increases the risk that witnesses’ memories will fade and evidence
 4   will become stale.” Blue Cross & Blue Shield of Ala. v. Unity Outpatient Surgery Ctr.,
 5   490 F.3d 718, 724 (9th Cir. 2007) (internal quotations omitted). Accordingly, a stay
 6   would make it harder for the Bureau to secure any relief for consumers.
 7         Thus, the Court finds that all three factor weighs against staying the case.
 8   Accordingly, the Court finds that the case should proceed and DENIES the Motion.
 9                                   V.   CONCLUSION
10         For the reasons discussed above, the Court DENIES Defendants’ Motion to Stay.
11   (ECF No. 27.)
12
13         IT IS SO ORDERED.
14
15         February 21, 2020
16
17                               ____________________________________
18                                        OTIS D. WRIGHT, II
                                  UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28




                                               5
